     Case 0:17-cr-60207-BB Document 70 Entered on FLSD Docket 04/01/2021 Page 1 of 1
U.S,De adm ntofJusti
                   ce                                                                              ''--'
vnited kat
         esst
            torneya                                                                    FILEDBy                 D.c.
U nited S tates D istrict C o urt                                                             AFq-12221
forthe Southern D .   .          .
                  lstrlct of Florlda
                                                                                              s.
                                                                                               D
                                                                                               c
                                                                                                t.
                                                                                                 yo
                                                                                                  jF
                                                                                                   pF
                                                                                                    t
                                                                                                    LA
                                                                                                     l.-
                                                                                                       iFyu
                                                                                                          js
                                                       NO. l7-6O207-Bloom
                                                                               Britney Allison Fortune/
UNITED STATES OF AMERICA                                        Inmate Nam e:a/k/a uBritney Mitchell/n

V.                                                              lnmate#.. 382000355

Britney Allison Fortune,
a/k/a 'Britnev Mitchell,'' /D



                           PETITION W RIT OF HABEAS CORPUS AD PROSEQUENDUM
        The United StatesofAmerica,by itsUni
                                           ted StatesAttorney,showsto the Court:
               A violation of supervised release hearing                               js pendjng jn thisCoud against
Britney Allison Fortune, a/k/a ''Britney Mitchel1
                                 .-..            ,1
                                                -- . tj
                                                      qO above styled case, and iti
                                                                                  s SetfOrasto the defendanton
April 30, 2021, at 9:0Oam. at U.S. District Court, 400 N . Miami Avenue, 7th Floor Miami, Florida 33128

               The defendanti
                            s now confined in the North Broward Bureau                                              at
lsso Nw aath Avenue , pompano Beach, FL 33069

               Itis necessaryto have the defendantbefore this Coud fora ViolaLionof supervisedreleasehearingasajoresajd.

        W HEREFORE,this petitionerprays thatthis Honorabl
                                                        e Courtissue a writofhabeas corpus ad prosequendum ,
directing any Uni
                ted StatesMarshalto proceed to the aforesai
                                                          d penalinsti
                                                                     tution and there take intocustodythe body ofthe
defendantand have thedefendantbeforethi
                                      s Coud atthetime and place above specified forsaid Violarionorsupervzsedrezeaseuearxns
and uponcompletion ofaIIproceedingstoreturnthedefendanttothecustodyoftheW ardenoftheaforesai
                                                                                           d penalinstitution'
                                                                                                             ,

and al
     so directing the W ardento deliverthe defendantinto the custodyofanyUni
                                                                           ted States Marshalforthispurpose.
                                                                       JUAN ANTONIO GONZALEZ
                                                                       ACTING UNITED STATES AU ORNEY



                                                                B9:                       '
                                                                       JENNIFER A . KEENE
                                                                      ASSISTANT UNITED STATES ATTORNEY


        U ,S.Attorney (
                      AUSA Jennifer A. Keene                )
